Name: 86/588/EEC, Euratom, ECSC: Council Decision of 24 November 1986 fixing the number of officials whose service may be terminated in 1987
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction;  employment
 Date Published: 1986-12-02

 Avis juridique important|31986D058886/588/EEC, Euratom, ECSC: Council Decision of 24 November 1986 fixing the number of officials whose service may be terminated in 1987 Official Journal L 339 , 02/12/1986 P. 0031*****COUNCIL DECISION of 24 November 1986 fixing the number of officials whose service may be terminated in 1987 (86/588/EEC, Euratom, ECSC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to Council Regulation (ECSC, EEC, Euratom) No 3518/85 of 12 December 1985 introducing special measures to terminate the service of officials of the European Communities as a result of the accession of Spain and Portugal (1), and in particular the first subparagraph of Article 2 (2) thereof, Having regard to the proposal from the Commission, Whereas, for each institution, the number of officials eligible for termination of service measures during 1987 should be fixed in accordance with the abovementioned Regulation, HAS DECIDED AS FOLLOWS: Sole Article The number of officials eligible for termination of service measures in 1987 shall be: 50 for the European Parliament 24 for the Council, 150 for the Commission (under the 'operating' budget), 15 for the Commission (under the 'research' budget), 4 for the Court of Justice, 4 for the Economic and Social Committee, 3 for the Court of Auditors. Done at Brussels, 24 November 1986. For the Council The President G. HOWE (1) OJ No L 335, 13. 12. 1985, p. 56.